     Case:19-00979-BKT7 Doc#:19 Filed:06/06/19 Entered:06/06/19 16:47:16    Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                  CASE NO. 19-00979-BKT7
 4     LIDUVINO CAMACHO DIAZ                   Chapter 7

 5
                     Debtor(s)
 6
       BANCO POPULAR DE PUERTO RICO
 7                    Movant
       LIDUVINO CAMACHO DIAZ                       FILED & ENTERED ON JUN/06/2019
 8

 9
                   Respondent(s)
10
                                           ORDER
11

12          Upon debtor’s consent (docket entry #16), the Motion for Relief of Stay

13    filed by Banco Popular de Puerto Rico (docket entry #14) is hereby granted.

14
            IT IS SO ORDERED.
15
            In San Juan, Puerto Rico, this 6 day of June, 2019.
16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
